Citation Nr: 1631120	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  08-25 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.



This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in relevant part, granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective August 7, 2006.

In a statement received in February 2012, the Veteran indicated that he wished to withdraw his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2015).

In a September 2014 decision, the Board denied entitlement to an initial compensable disability rating for right ear hearing loss prior to August 7, 2006, and remanded the current claim on appeal for further development.  The case was then returned to the Board and in March 2015, the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  

In a June 2016 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the March 2015 Board decision and remanded the claim to the Board for compliance with the directives specified by the Joint Motion.  The issue has now been returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The most recent VA audiological examination of record was conducted in August 2006.  The Veteran was previously unable to attend a VA examination scheduled in February 2012.  In September 2014, the Board remanded the Veteran's claim for a recent VA audiological examination and opinion to be obtained.  Upon remand, in December 2014 and March 2015, the Veteran's wife noted that the Veteran had advanced Alzheimer's disease, and would not be able to report for any future VA examinations.  Based on this information, the Board in its March 2015 decision found that VA's duties to assist had been satisfied and denied the claim.  However, in the June 2016 JMR, the parties agreed that a remand was necessary for efforts to obtain an addendum opinion from the examiner who provided the August 2006 examination regarding the functional effects of the hearing loss.

The JMR alluded to the possibility of obtaining an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA addendum medical opinion regarding the Veteran's service-connected bilateral hearing loss from the August 2006 VA examiner, if possible.  Do not schedule the Veteran for a VA examination.  The examiner should note that the claims folder was reviewed, to include the VA audiological examinations in August 2003, August 2004, and August 2006.

Based on the evidence of record, the examiner should fully describe any functional effects associated with the Veteran's bilateral hearing loss and the impact of his hearing disability upon his vocational pursuits.  The examiner should also opine as to the occupational effects of the hearing loss, if any. 

If the examiner who provided the opinion is unavailable, another qualified medical professional should be asked to review the claims file provide the needed opinion.

If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence, which if obtained, would permit the opinion to be provided.

2.  Refer the claim to the Director of VA's Compensation and Pension Service for adjudication of entitlement to an extraschedular rating in accordance with 38 C.F.R. § 3.321(b) (2016).

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

